Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 and 18-20 in the reply filed on February 10, 2021 is acknowledged.  The traversal is on the ground(s) that group 2 can only be made by process of Group 1.  This is not found persuasive because the claims are product by process and the examiner only needs to provide prior art for a similar product and not the process of making. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 6,379,751) in view of El A’mma (US 2003/0180469).
Schafer teaches methods of preparing hydrophobizing (water-repellant) leather treatments (column 4, lines 63-64) comprising free radical polymerization of 10-90mol% monoethylenically unsaturated C3-C5 carboxylic acid based on an alcohol having 4-40 carbon atoms and 90-10mol% of a monoethylenically unsaturated C4-C6 carboxylic acid (column 26, lines 29-37) as a preferred embodiment. Schafer further teaches 50-90% C12-C30 ester of methacrylic acid, in particular stearyl methacrylate or cetyl-eicosyl methacrylate and 10-50% acrylic or methacrylic acid (column 26, line 65 to column 27, line 2). Schafer teaches the carboxyl groups are reacted with base which meets the claimed limitation of salting (column 27, lines 55-65). Schafer teaches the acrylates can be methyl acrylate, 2-ethylhexyl acrylate, octyl methacrylate or acrylate, tallow fatty alcohol methacrylate or acrylate, stearyl acrylate or methacrylate, hexadecyl acrylate or methacrylate, eicosanyl acrylate or methacrylate, dodecyl acrylate or methacrylate (column 27, lines 64 to column 28, line 15). Particularly preferred is 20-90% stearyl, 
	Schafer does not specify the amounts of the components used in steps a)-d) expressed relative to the total dry amount if the reaction mixture obtained after step d) and does not specify the atmosphere in step a) is carried out in oil as a reaction medium and wherein the atmosphere in step a) comprises less than 0.1% by volume of oxidizing gas. 
	El A’mma teaches in producing acrylate based coatings for leather by free radical polymerization (paragraph 0017) of 90-100% C1-C40 acrylates or methacrylates selected from stearyl methacrylate or 2-ethylhexyl methacrylate (paragraph 0013) and 0-10% of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schafer by incorporating the synthetic or natural oils as solvents as indicated by El A’mma and using a nitrogen sparge during polymerization as El A’mma teaches oils are functionally equivalent to solvents such as xylene when preparing monomers for free radical polymerization. Substituting of oil solvents for xylene would be obvious to one of ordinary skill in the art as they are all taught as equally useful in preparing monomer mixtures for polymerization. It would have been further obvious to reduce the oxidizing gas content to less than 0.1% as El A’mma specifies using a nitrogen sparge which is a method of removing oxygen gas by injecting nitrogen gas which is inert to displace it. 
Regarding the concentration of components El A’mma teaches similar concentration of monomers, free radical initiators, oil solvents and oil surfactants for emulsifying, chain transfer agents and . 

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 6,379,751) in view of El A’mma (US 2003/0180469) and Hodder (US 5,348,807).
Schafer and El A’mma are relied upon as set forth above.
Schafer and El A’mma don’t specify wherein the atmosphere in step a) comprises less than 0.1% by volume of oxidizing gas
Hodder teaches that monomers such as 2-ethylhexyl methacrylate and methacrylic acid are conventionally polymerized in a nitrogen atmosphere in the presence of surfactants, solvents, initiators and chain transfer agents followed by being reacted with base (columns 7-8, example 1). Hodder teaches these polymers are used in leather treatment (column 5, lines 10-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schafer and El A’mma by incorporating the atmosphere of less than 0.1% by volume of oxidizing gas during polymerization as El A’mma teaches using a nitrogen sparge and Hodder teaches such polymerization is done in a nitrogen atmosphere which  is inert and does not include oxygen. Removing oxygen 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761